Citation Nr: 0731259	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  03-25 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability 
secondary to service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1973 to April 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

In August 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  


FINDING OF FACT

There is no competent medical evidence of current left knee 
disability.


CONCLUSION OF LAW

The veteran does not have a left knee disability that is 
proximately due to, a result of, or aggravated by service-
connected lumbosacral strain.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2007); Allen v. Brown, 
7 Vet. App. 439 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  In the context of a 
section 5103(a) notice error, such error is "presumed 
prejudicial, requiring reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication."  Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).

By letter dated in June 2001, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was asked to submit evidence showing that his claimed left 
knee condition was secondary to his service-connected back 
condition.  The veteran was not specifically told in this 
letter how to substantiate a claim for secondary service 
connection; however, the Board finds no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The August 2003 statement of the case included the text of 
38 C.F.R. §§ 3.303 and 3.310, which deal with service 
connection and secondary service connection claims.  In 
addition, an explanation of the application of the 
potentially relevant regulations to the medical evidence of 
record was provided.  Thus, the veteran was aware of exactly 
what the medical evidence needed to show to warrant secondary 
service connection.  He is also represented by a veterans' 
service organization that the Board presumes knowledgeable in 
the law and procedure surrounding claims such as the 
veteran's.  Following the issuance of the August 2003 
statement of the case, the veteran has had an opportunity to 
respond to the notification, supplement the record, and 
participate in the adjudicatory process.  The claim was 
subsequently readjudicated by the RO in January 2007, when 
the RO issued a supplemental statement of the case.  The use 
of the statement of the case as part notice is okay in view 
of the subsequent review as evidenced by the supplemental 
statement of the case.  For these reasons, the veteran has 
not been prejudiced by the timing of notice regarding a claim 
for secondary service connection.  See Bernard, 4 Vet. App. 
384.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The June 2001 notification letter did not 
include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard, supra.  
As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
As such, notice of these provisions is not indicated.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
state employment office records, Social Security 
Administration (SSA) records, VA treatment records, hearing 
transcripts, and service medical records.  There is no 
indication that any other treatment records exist that should 
be requested, or that any pertinent evidence has not been 
received.  The veteran has stated that he was denied SSA 
benefits for a back disability, and there is no information 
to the contrary.  VA has requested SSA records, and some are 
of record.  The last request resulted in a response that the 
requested records "are with Veterans Administration."  This 
may mean that VA records were used in making the 
determination.  The Board finds that VA has made reasonable 
efforts to assist the veteran in obtaining evidence.  A VA 
examination was provided in connection with this claim.  The 
Board notes that the last VA examination specifically for 
this claim was in 2001.  While some time has passed since 
this examination, the Board finds that another examination is 
not necessary as the veteran has testified that he has no 
limitation of motion in his left knee, but that the 
"disability" is that his left knee "gives out on him."  
The veteran reported the same problem to the VA examiner in 
2001; therefore, there is no reason to obtain a more current 
opinion.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has a left knee disability 
secondary to his service-connected lumbosacral strain.  At 
his personal hearing before the undersigned Veterans Law 
Judge, the veteran testified that he had no problems with his 
left knee when he was in service, and that his left knee 
started bothering him in the 1980's.  He further stated that 
he had no limitation of motion, but that his left knee just 
gave out periodically.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or as the result of a service-connected 
disorder.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
grant of service connection for left knee disability 
secondary to service-connected lumbosacral strain.  None of 
the medical evidence of record concludes that the veteran 
currently has a left knee disability.  The veteran was 
provided a VA examination in June 2001.  At this examination, 
the veteran reported lower back pain radiating into his left 
leg and causing intermittent buckling of the left leg.  The 
examiner's diagnosis was "[l]ower back strain/sprain with 
lumbar radicular features.  He does not have a problem with 
the left knee.  Actually he has full range of motion that is 
from 0 to 135 degrees of the left knee with no instability."  
The Board notes that according to an August 2005 statement of 
the case (which was issued for another issue that is not 
before the Board), L5-S1 radiculopathy is considered part of 
the veteran's service-connected lumbosacral strain 
disability.  

The veteran has been asked to submit evidence supporting his 
claims.  At this time, VA has of record no competent medical 
evidence showing a current diagnosis of a left knee 
disability.  Indeed, one medical professional has 
specifically stated that the veteran does not have a current 
left knee disability.   

The veteran's claim for service connection for left knee 
disability fails because there is no competent evidence of 
record of a current diagnosis of a left knee disability, and 
without a current disability, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."); Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).  Although the veteran is 
competent to state that he has symptoms of a knee disability, 
he is not competent to enter a diagnosis of a left knee 
disability, as that requires a medical opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, the 
competent medical evidence of record is against a finding of 
a current left knee disability.  

In sum, the preponderance of the competent evidence is 
against a finding of any current left knee disability.  Thus, 
service connection is denied, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a left knee disability 
secondary to service-connected lumbosacral strain is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


